Case 2:20-cv-01259-DOC-KK Document 26 Filed 08/12/20 Page 1 of 1 Page ID #:321




  1
  2
  3
  4
                            UNITED STATES DISTRICT COURT
  5
                           CENTRAL DISTRICT OF CALIFORNIA
  6
  7
  8    RYAN MICHELMAN,                              Case No. CV 20-1259-DOC (KK)
  9                              Plaintiff,
 10                        v.                       ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
 11    CITY OF LOS ANGELES, ET AL.,                 UNITED STATES MAGISTRATE
                                                    JUDGE
 12                              Defendant(s).
 13
 14
 15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
 16   relevant records on file, and the Report and Recommendation of the United States
 17   Magistrate Judge. The Court has engaged in de novo review of those portions of the
 18   Report to which Defendants have objected. The Court accepts the findings and
 19   recommendation of the Magistrate Judge.
 20         IT IS THEREFORE ORDERED that (1) Defendants’ Motion to Dismiss is
 21   GRANTED IN PART and DENIED IN PART; (2) Plaintiff’s Motion to Remand is
 22   DENIED as MOOT; (3) Judgment be entered DISMISSING Plaintiff’s federal claim
 23   with prejudice and without leave to amend; and (4) this matter is, hereby,
 24   REMANDED to the Superior Court of California, County of Los Angeles.
 25
      Dated: August 12, 2020
 26
 27                                      HONORABLE DAVID O. CARTER
                                         United States District Judge
 28
